Citation Nr: 0000362	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-04 166	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
disability manifested by an inability to lift and stomach 
pain, claimed as related to a colostomy performed at a VA 
Medical Center (VAMC) in 1987.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1950 to 
November 1951.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1998 RO 
decision which denied a claim for compensation under 
38 U.S.C.A. § 1151 for a disability manifested by an 
inability to lift and stomach pain, claimed as related to a 
colostomy performed at a VAMC in 1987.  


FINDING OF FACT

The veteran has not submitted competent evidence of a 
plausible claim for compensation under 38 U.S.C.A. § 1151 for 
a disability manifested by an inability to lift and stomach 
pain, claimed as related to a colostomy performed at a VAMC 
in 1987.  


CONCLUSION OF LAW

The veteran's claim for compensation under 38 U.S.C.A. § 1151 
for a disability manifested by an inability to lift and 
stomach pain, claimed as related to a colostomy performed at 
a VAMC in 1987, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

VA medical records show the veteran received extensive 
hospital treatment during an admission to the VAMC in 
Columbia, South Carolina, from September 1987 to December 
1987.  Such treatment, including surgery, involved 
perforating colon cancer and complications.  Just prior to 
admission to the VAMC, the veteran had lower abdominal pain, 
fever, and chills, for which he saw his private doctor; the 
private doctor noted a temperature of 104 degrees, a marked 
elevated white blood cell count, and abnormal left lower 
quadrant peritoneal signs; and the private doctor referred 
the veteran to the VAMC for further evaluation.  On admission 
to the VAMC in September 1987, the veteran underwent a CT 
scan which suggested an intra-abdominal abscess.  He then 
underwent surgical exploration which revealed perforating 
colonic carcinoma (colon cancer) with intra-abdominal 
abscess; such were treated by a left hemicolectomy with end 
colostomy and mucous fistula, and by drainage of the abscess.  
In the weeks that followed he had numerous postoperative 
problems (some of which required additional surgeries) such 
as sepsis episodes, intra-abdominal abscesses, a flank 
abscess with necrotizing fasciitis of the abdominal wall, and 
an enterocutaneous fistula.  A surgery in December 1987 
included resection of a portion of the small bowel.  The 
veteran was discharged from the hospital later that month, 
with a colostomy.

The veteran thereafter received outpatient follow-up care at 
the VAMC from December 1987 to January 1988.  The records 
show that the veteran had no specific complaints.  It was 
noted that he had no fever, chills, nausea, or vomiting, and 
no difficulty passing his stools.  He reported a good 
appetite and decreasing drainage.  It was noted that his 
wound was healing nicely and that the fistula should be 
closing.  The veteran reportedly later received routine 
outpatient medical treatment at the VAMC.

In a letter dated in April 1988, a VA doctor, Darryl Weiman, 
M.D. indicated that he was the veteran's attending surgeon 
from September 1987 to January 1988.  He noted that the 
veteran had presented to the hospital with perforating colon 
carcinoma which was diverted and for which resection was not 
curative.  It was noted that the veteran had numerous 
postoperative complications requiring repeated visits to the 
operating room to get control of intra-abdominal infections.  
Dr. Weiman related that the veteran was able to recover from 
the infections; however, he was still deemed as having 
unresectable colon cancer. 

In April 1988, the RO granted the veteran non-service-
connected disability pension, primarily based on colon cancer 
with colostomy.

In November 1997, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for "surgical malpractice" by the 
VAMC.  The RO then asked him to further explain his claim.  
In response, the veteran submitted a December 1997 statement 
in which he said his disabilities were such that he could not 
lift anything and was in severe constant pain.  He noted that 
he underwent a colostomy in 1987 at the VAMC.  The veteran 
indicated that his main complaint was that for 10 years after 
the colostomy the VAMC refused to undo the colostomy.  He 
said that he finally had a private physician, Dr. Nottingham, 
perform further surgery to reconnect his bowels in January 
1997.  The veteran said that he incurred large medical bills 
from the 1997 procedure and that the VA should be responsible 
for such since they refused to reconnect his bowels in the 
years after the 1987 surgery.  

In December 1997, the veteran submitted a May 1997 statement 
form James Nottingham, M.D.  The doctor indicated that he met 
the veteran at the VAMC when he was being treated for 
perforated colon cancer.  He stated that the veteran had a 
rocky postoperative course and was near death several times.  
Dr. Nottingham noted that the veteran had numerous intra-
abdominal operations to drain purulence, as well as to do 
other invasive things to his body and to control his 
postoperative complications.  Dr. Nottingham stated that he 
left practice at the VAMC in 1992, and at that time the 
veteran began asking doctors at the VAMC to take down his 
colostomy and to repair his large ventral incisional hernia 
defect.  Dr. Nottingham related that, despite the fact that 
the veteran showed no signs of recurrent cancer, the VA 
doctors refused to perform the procedure.  Dr. Nottingham 
indicated that the veteran continued to receive his follow-up 
care at the VAMC, but in January 1997 the veteran requested 
him (Dr. Nottingham, now in private practice) to evaluate him 
for a colostomy takedown and repair of the ventral hernia.  
The doctor said that evaluation included a colonoscopy which 
revealed no signs of any recurrent cancer or polyps, and it 
was felt the veteran was a candidate for a colostomy 
takedown.  Dr. Nottingham noted that in January 1997 he 
performed the colostomy takedown at Newberry Hospital.  The 
doctor remarked that he felt the veteran was mistreated at 
the VA hospital due to their refusal to sooner do the 
colostomy takedown.  

In a December 1997 letter, Dr. Nottingham again noted that 
from 1992 (when he left practice and the VAMC) until 1997 
(when the veteran came to him for treatment) the veteran 
tried to get a colostomy takedown at the VAMC but was 
refused.  Dr. Nottingham noted that he performed the 
colostomy takedown in January 1997, and that the veteran did 
reasonably well postoperatively and required one re-operation 
later in January 1997 and also had a small incisional hernia 
repaired in October 1997.  

The medical records of treatment of the veteran in 1997 by 
Dr. Nottingham, at Newberry County Memorial Hospital, are on 
file, and the records describe the colostomy takedown and 
other procedures.

During a June 1998 RO hearing, the veteran described the 
treatment he received at the VAMC in 1987 for colon cancer 
and complications.  He essentially indicated he was grateful 
for that emergency treatment, which saved his life, but he 
felt that in the subsequent 10 years doctors at the VAMC 
wrongly refused to undo the colostomy.  He said that the VA 
doctors told him that such surgery was too risky.  The 
veteran said that finally he went to a private doctor, Dr. 
Nottingham, who performed the operation in 1997.  He related 
that he subsequently developed a hernia and Dr. Nottingham 
performed an additional surgery to correct it.  He said that 
he took Tylenol several times per day for pain, arthritis in 
his shoulder, and leg problems.  He also reported daily pain 
in his stomach.  He stated that he could not lift even 25 
pounds and had difficulty getting out of a chair.  The said 
that he was unable to pay the hospital bills incurred from 
the 1997 surgery performed by Dr. Nottingham.  





II.  Analysis

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
disability manifested by an inability to lift and stomach 
pain, claimed as related to a colostomy performed for colon 
cancer at a VAMC in 1987.  The veteran's statements and 
hearing testimony indicate he does not allege improper VA 
treatment in 1987; rather, he maintains that the VAMC wrongly 
refused to undo the colostomy for 10 years after the surgery, 
and as a result he had to have a private physician perform a 
colostomy takedown procedure in 1997.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent and essentially requires that 
compensation under 38 U.S.C.A. § 1151 may be paid only if 
additional disability is the result of fault on the part of 
the VA in providing treatment or by an event which was not 
reasonably foreseeable.  This revised law is effective with 
respect to claims filed on or after October 1, 1997.  The 
veteran's claim was filed after this date, and thus the 
current version of the law applies.  VAOPGCPREC 40-97.  

More specifically, the current version of the law provides, 
in pertinent part, that compensation shall be awarded for a 
qualifying additional disability of a veteran in the same 
manner as if such additional disability were service 
connected.  A disability is considered a qualifying 
additional disability under the law if it is not the result 
of the veteran's willful misconduct and the disability was 
caused by VA hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was: 
1) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or 2) an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 1991 & Supp. 1999).

The threshold question in this case is whether the veteran 
has present evidence to show a well-grounded claim, meaning a 
plausible claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not, there is no VA duty to 
assist in the development of the claim, and the claim must be 
denied.  Id. 

In addressing what is considered a well-grounded claim for 
compensation under 38 U.S.C.A. § 1151 (under the old version 
of the law applicable to claims filed before October 1997), 
the U.S. Court of Appeals for Veterans Claims noted that the 
requirements are similar to those when a disability is 
claimed to be due to military service.  More specifically, 
the court noted, a well-grounded claim for § 1151 benefits 
requires (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury or disease as the 
result of VA hospitalization, medical or surgical treatment; 
and (3) medical evidence of a nexus between the asserted 
injury or disease and the current disability.  Jimison v. 
West, 13 Vet.App. 75 (1999); Jones v. West, 12 Vet. App. 383 
(1999).  As previously mentioned, the veteran's case involves 
the new version of 38 U.S.C.A. § 1151, which is more 
stringent and requires that he have additional disability 
from VA treatment due to fault on the part of the VA in 
providing the treatment or by an event which was not 
reasonably foreseeable.  Given the requirements of the new 
law, for the veteran's claim for compensation under 
38 U.S.C.A. § 1151 to be considered well grounded it appears 
he would have to submit (in addition to the requirements of 
the earlier version of the law) competent medical evidence 
that his current disability is the result of fault on the 
part of the VA in providing treatment or competent medical 
evidence that his disability is from an event which was not 
reasonably foreseeable when the treatment was provided.

The evidence shows the veteran received a colostomy and other 
treatment at a VAMC in 1987 for colon cancer and 
complications.  No medical evidence has been submitted to 
show fault on the part of the VA in administering the 
treatment in 1987, nor does the veteran even allege such 
fault.  No medical evidence has been submitted to show that, 
due to the 1987 VA treatment, the veteran now has an 
additional disability which was not reasonably foreseeable.  

The veteran alleges that there is a basis for compensation 
under 38 U.S.C.A. § 1151 because the VAMC refused to undo the 
colostomy for 10 years after such surgery was performed in 
1987, requiring him to undergo a colostomy takedown by a 
private physician in 1997.  VA medical records do not show 
such refusal to perform the colostomy takedown, but for the 
purpose of the present case it may be assumed there was such 
a refusal for medical reasons; the veteran himself states 
that VA doctors did not want to perform the colostomy 
takedown procedure because they felt it was medically risky.  
Compensation under 38 U.S.C.A. § 1151 pertains to 
disabilities resulting from VA treatment, not from the 
absence of treatment.  Even if the law encompassed situations 
in which VA medical personnel refused to provide certain 
medical treatment, the veteran has presented no medical 
evidence to show fault on the part of VA doctors in declining 
to perform the colostomy takedown, nor has the veteran 
submitted medical evidence to demonstrate that he now has an 
additional disability from VA medical refusal to perform the 
colostomy takedown.

The veteran has not submitted competent medical evidence of 
fault on the part of the VA in providing treatment, competent 
medical evidence that a current disability  (including 
claimed inability to lift and stomach pain) is linked to 
fault on the part of the VA in providing treatment, or 
competent medical evidence that a current disability is the 
result of VA treatment from the standpoint that it was not 
reasonably foreseeable.  In the absence of such competent 
medical evidence, his claim for compensation under 
38 U.S.C.A. § 1151 is implausible and must be denied as not 
well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Compensation under 38 U.S.C.A. § 1151 for a disability 
manifested by an inability to lift and stomach pain, claimed 
as related to a colostomy performed at a VAMC in 1987, is 
denied.  


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

 

